1
2
                                                             JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ST. MICHAEL BALZARINI,                   Case No. 5:19-cv-01191-RGK-MAA
12
                         Petitioner,          JUDGMENT
13
14          v.

15   DEAN BORDERS, Warden,
16
                         Respondent.
17
18
19         Pursuant to the Order Summarily Dismissing Action Without Prejudice filed
20   herewith,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed without prejudice.
23
24   DATED: August 16, 2019
25
26                                     ____________________________________
                                       R. GARY KLAUSNER
27                                     UNITED STATES DISTRICT JUDGE
28
